JAH-BLM .Dacument 4. Filed Q4/27/20 PagelD.49 Page 1of1
United States District Court
SOUTHERN DISTRICT OF CALIFORNIA

 

Abante Rooter and Plumbing, Inc.
Case No 3:20-cv-00754-JAH-BLM

 

 

Plaintiff,
V. PRO HAC VICE APPLICATION
Triumph Merchant Solutions, LLC, .
Defendant. Abante Rooter and Plumbing, Inc.
Party Represented
I, Taylor T. Smith hereby petition the above entitled court to permit me

 

(Applicant)

to appear and participate in this case and in support of petition state:
My firm name: Woodrow & Peluso, LLC

 

Street address: 3900 E. Mexico Ave., Suite 300
City, State, ZIP: Denver, CO 80210
Phone number: (720) 907-7628

 

 

 

 

 

Email: tsmith@woodrowpeluso.com
That on 40/30/2017 I was admitted to practice before Colorado Supreme Court
(Date) (Name of Court)

and am currently in good standing and eligible to practice in said court,
that I am not currently suspended or disbarred in any other court, and
thatI [_] have) have not) concurrently or within the year preceding this application made
any pro hac vice application to this court.
(If previous application made, complete the following)

Title of case

 

Case Number Date of Application
Application: [7] Granted [7] Denied
I declare under penalty of perjury that the foregoing is true and correct. LE

~ c (Siknatury6t Applicant)
DESIGNATION OF LOCAL COUNSEL

I hereby designate the below named as associate local counsel.

 

Aaron D. Aftergood (310) 550-5221
(Name) (Telephone)

Aftergood Law Firm

 

 

 

(Firm)
1880 Century Park East, Suite 200 Los Angeles, CA 90067
(Street) (City) (Zip code)
/s/ Taylor T. Smith
(Signature of Applicant)
I hereby consent to the above designation. Is/ Aaron D. Aftergood

 

(Signature of Designee Attorney)
